DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication field on 7/23/20 in which claims 1-20 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,749774. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same method of determining that a connection is unavailable.

U.S. Patent No. 10/749774
U.S. Application No. 16/947216
1.  A method comprising: determining, by a first device, that a connection is unavailable between the first device and a second device, wherein the first 
device is to communicate readings to the second device via the connection between the first device and the second device;  obtaining, by the first device and after the connection is unavailable, a plurality of readings, 










wherein the plurality of readings includes a first reading, a second reading, and a third reading, wherein the first reading is associated with a first time, the second reading is associated with a second time, and the third reading is associated with a third time, and wherein the first time is prior to the second time and the third time, and the second time is prior to the third time;  
determining, by the first device, a maximum difference of one of: a first difference between the first reading and the second reading, or a second difference between the second reading and the third reading;  determining, by the first device, a difference between the second reading and a value derived from linear interpolation based on the first reading at the first time, the second reading at the second time, and the third reading at the third time;  determining, by the first device, whether the difference is less than or equal to the maximum 
difference multiplied by a weight;  
determining, by the first device and based on determining that the difference is less than or equal to the maximum difference multiplied by the weight, to discard one or more readings from the plurality of readings to form a set of readings; 
 storing, by the first device and based on determining that the connection is unavailable, the set of readings without storing the one or more readings;  determining, by the first device and after storing the set of readings, that the connection is available;  and transmitting, by the first device and based on determining that the 






Claim5
wherein the plurality of readings includes a first reading, a second reading, and a third reading, wherein performing the data compression technique comprises: 





determining a maximum difference of one of: a first difference between the first reading and the second reading, or a second difference between the second reading and the third reading; determining a difference between the second reading and an interpolated value; 





and determining to discard the second reading from the plurality of readings based on the maximum difference and the difference


	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of claim 5 into the independent claim in order to obtain the subject matter similar of claim 1 of the Patent cited above.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-4, 8, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2019/0043351 to Yang et al in view of U.S. Patent No. 6192365 to Draper et al.


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


a. 	As per claim 1, Tang teaches a method comprising: determining, by a first device, that a connection is unavailable between the first device and a second device  (See paragraph [0011 and 0142], one network sensor configured to obtain at least one data packet transmitted in an OT system and send the at least one data packet to an OT monitoring apparatus), wherein the first device is to communicate readings to the second device via the connection between the first device and the second device  (See paragraph [0011]); obtaining, by the first device and after the connection is unavailable, a plurality of readings  (See paragraph [0142]); Furthermore, Tang et al teaches performing, by the first device and based on determining that the connection is unavailable  (See paragraph [0142]).  However, Tang et al fails to teach a data compression technique to determine one or more readings from the plurality of readings to discard to form a set of readings and storing, by the first device, the set of readings without storing the one or more readings.
	Draper teaches a data compression technique to determine one or more readings from the plurality of readings to discard to form a set of readings and storing, by the first device, the set of readings without storing the one or more readings  (See col. 2, lines 58-67 and ])
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Draper in the claimed invention of Tang in order to compress and reduce redundant information on disconnectable computers 


	Draper teaches determine, using a data compression technique and based on determining that the connection is unavailable, to discard one or more readings from the plurality of readings to form a set of readings; and store the set of readings without storing the one or more readings (See col. 2, lines 58-67])
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Draper in the claimed invention of Tang in order to compress and reduce redundant information on disconnectable computers 

c. 	As per claim 15, Tang teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors of a first device to: determine that a connection is unavailable between the first device and a second device (See paragraph [0011]), 
	Draper teaches perform, based on determining that the connection is unavailable, a data compression technique to determine one or more readings from the plurality of readings to discard to form a set of readings; and store the set of readings without storing the one or more readings (See col. 2, lines 58-67])
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Draper in the claimed invention of Tang in order to compress and reduce redundant information on disconnectable computers. 

d. 	As per claims 2, 13 and 19, Tang et al teaches the claimed invention as described above.  Furthermore, Tang et al teaches determining, by the first device and after storing the set of readings, that the connection is available (See paragraph [0142]); and transmitting, by the first device and based on determining that the connection is available, the set of readings to the second device (See paragraph [0142]).  


Draper teaches wherein performing the data compression technique comprises: performing the data compression technique as an iterative process (See col. 2, lines 58-67)
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Draper in the claimed invention of Tang in order to compress and reduce redundant information on disconnectable computers 

f. 	As per claim 4, Tang et al teaches the claimed invention as described above.  Furthermore, Tang et al teaches determining to discard the one or more readings from the plurality of readings during a time period when the connection between the first device and the second device is available (See paragraph [0142]).  

g. 	As per claim 14 and 20, Tang et al in view of Draper teaches the claimed invention as described above.  However, Tang et al fails to teach wherein the set of readings is a first set of readings, wherein the one or more processors, prior to determining that the connection is available, are to: determine whether a storage total of the first set of readings satisfies a threshold value; and 31PATENT Docket No. 20180524C1determine, based on determining that the storage total of the first set of readings satisfies the threshold value, to discard one or more stored readings from the first set of readings 
	Draper teaches wherein the set of readings is a first set of readings, wherein the one or more processors, prior to determining that the connection is available, are to: determine whether a storage total of the first set of readings satisfies a threshold value; and 31PATENT Docket No. 20180524C1determine, based on determining that the storage total of the first set of readings satisfies the threshold value, to discard one or more stored readings from the first set of readings to form a second set of readings, wherein the one or more processors, when transmitting the set of readings to the second device are to: transmit the second set of readings to the second device  (See col. 2, lines 58-67 and ])
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Draper in the claimed invention of Tang in order to compress and reduce redundant information on disconnectable computers 

Allowable Subject Matter
5.	Claims 5-7, 9-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Publication No. 2020/0177885 to Brugman teaches dynamic data compression systems and methods for use with vehicle data.
U.S. Publication No. 2019/0266266 to Mishra et al teaches sensor data based query results.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444